Citation Nr: 1622876	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  09-42 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right lower extremity neuropathy prior to August 27, 2015.

2.  Entitlement to a rating in excess of 40 percent for service-connected right lower extremity neuropathy from August 27, 2015.

3.  Entitlement to a rating in excess of 10 percent for service-connected left lower extremity neuropathy prior to August 27, 2015.

4.  Entitlement to a rating in excess of 40 percent for service-connected left lower extremity neuropathy from August 27, 2015.

5.  Entitlement to special monthly compensation (SMC) based on loss of use of the bilateral lower extremities due to service-connected disabilities.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to October 1971 and August 1976 to November 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Muskogee, Oklahoma Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued 10 percent ratings for both right and left lower extremity neuropathy, and denied SMC based on loss of use of such extremities.  The case was remanded in January 2014 by another Veterans Law Judge (VLJ) for additional development; it is now before the undersigned.

A December 2015 rating decision during the pendency of this appeal increased the ratings for right and left lower extremity peripheral neuropathy to 40 percent (each), from August 27, 2015.  Thus, the present appeal now requires consideration of the applicability of "staged" ratings, and the issues on appeal have been recharacterized to reflect that fact.

A medical statement dated in April 2008 indicated the Veteran was unemployable due to his service-connected diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.  As such, the Board will consider, as part and parcel of the increased rating claims on appeal, whether such a rating is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

During the course of reviewing the claims, the Board independently identified cause to advance the case on the docket.  38 C.F.R. § 20.900.  Accordingly, this appeal has been advanced on the docket and must be afforded expeditious handling.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the issues on appeal are inextricably intertwined insofar as the severity of the Veteran's bilateral lower extremity neuropathy is the basis of the Veteran's claim regarding loss of use of his legs, which in turn relates to his capacity to obtain or follow substantially gainful employment.  Given the complexity of the nature of and relationships between the medical conditions underlying these claims, the Board remanded this matter in January 2014 with very specific prompts for the prospective VA examiner.  First, the Board directed the examiner to specifically identify all symptoms and impairment associated with the Veteran's bilateral lower extremity neuropathy and his bilateral peripheral artery disease (PAD) and to distinguish them from one another.  Moreover, given conflicting evidence regarding a history of foot drop, the Board requested the examiner specifically note whether such pathology was present.  Such inquiries are important because they help to paint an accurate and detailed portrait of the Veteran's complex overall disability and functional impairment.  The August 2015 examiner failed to comply with either of these directives, and opted to simply note that there was no complete paralysis of the sciatic nerves found, and that PAD was not felt to be a likely source of his current neuropathy.  Such information is not responsive to the Board's inquiries.  Notably, whether or not foot drop is present bears directly on both the severity of his disability and the remaining functional capacity in his legs (i.e., loss of use).

Furthermore, the Board also directed the examiner to specifically opine whether or not the Veteran's bilateral lower extremity disabilities (including neuropathy and PAD) caused functional impairment equivalent to the loss of use of his lower extremities.  Specifically, the examiner was asked to address the Veteran's theory that the required use of knee-ankle-foot orthoses (KAFOs) in order to ambulate forces his knees and ankles to lock into place, which thereby causes loss of use of both legs at a level preventing natural knee action with a prosthesis in place.  See 38 C.F.R. § 3.350(c)(2).  The examiner does not address any part of this theory, and only finds that the Veteran does not have loss of use, citing to the fact that he was able to walk a few steps with a wide gait, drove himself to the appointment, and loaded and unloaded his wheelchair himself.  While such activities do confirm that the Veteran has not lost all function in his legs, it patently ignores the fact that such activities were done with the assistance of his KAFOs and the guidelines (specifically laid out in the prior remand) by which VA assesses "loss of use" specifically as they pertain to functional loss of use.  Notably, persons whose legs have been physically amputated may nonetheless retain physical functions and self-sufficiency despite the anatomical loss of their legs.  Thus, the examiner also ignores the fact that the Veteran may, strictly speaking, be able to perform certain acts (such as stand or walk) but nonetheless be rendered functionally legless.

In addition, the examiner's findings rely in large part on clinical studies (conducted between 2008 and 2010), but no contemporaneous clinical testing was completed.  This is particularly problematic because the examiner's ultimate opinion essentially relies on studies that are roughly six or more years old to render a conclusion about the Veteran's current clinical presentation.  The Board notes that there are also internal inconsistencies in the August 2015 examiner's findings, which at first note "moderately severe" impairment of the bilateral sciatic nerves, but in the subsequent opinions notes "moderate" and "mild" neuropathy.  Finally, the examiner's opinion regarding employability specifically indicates that the Veteran is not housebound, and while that may be the examiner's belief, VA has already granted the Veteran SMC based on the housebound criteria by October 2009 rating decision.  Thus, it is conceded that he is housebound.  In light of the foregoing, the Board finds the August 2015 VA examination did not comply with the Board's prior remand, and is inadequate for rating purposes.  Consequently, a new contemporaneous examination is needed.

With respect to TDIU, the Board also notes that the Veteran was asked to complete and return a formal application for TDIU in order to assist in the development of that claim.  However, no such form was received.  The completion of that form is critical to a claim seeking TDIU benefits, and the Veteran's cooperation would greatly advance such claim by providing VA with information regarding his education and work history.  Such factors are critical in determining whether or not service-connected disabilities render him unemployable for VA purposes.  As the matter must be remanded for further action, additional efforts should be made to solicit such information from the Veteran.  The Veteran should be informed that if he does not respond to a request for evidence in conjunction with this claim after a year, the claim must be considered abandoned under 38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following action:

1. This case has been advanced on the docket, therefore the AOJ should immediately send the Veteran a formal application for TDIU and request its completion and submission.  After waiting an appropriate time for a response, the AOJ should conduct all development indicated by such response.

2. The AOJ should obtain updated records of all VA evaluations and treatment the Veteran has received for his service-connected disabilities, to specifically include bilateral lower extremity peripheral neuropathy.

3. Then, the AOJ should arrange for the Veteran to be examined by an orthopedist or neurologist to determine the current severity of his bilateral lower extremity peripheral neuropathy.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary (to specifically include EMGs) the examiner should describe all findings and features of the Veteran's lower extremity neuropathy needed to apply the relevant rating criteria.  Specifically, the examiner must provide opinions responding to the following:

a. Please identify all symptoms and impairment associated with the Veteran's peripheral neuropathy of the bilateral lower extremities and PAD, and distinguish the symptoms and impairment attributable to each, to the extent possible.  If it is not possible to separate or distinguish the symptoms attributable to such disabilities, please explain why.

b. Please identify the nerve(s) affected by the Veteran's lower extremity peripheral neuropathy.  

For each nerve identified, indicate whether there is complete paralysis or mild, moderate, moderately severe, or severe incomplete paralysis.   

If the Veteran is not found to have complete paralysis in any nerve identified, the examiner must specifically identify the findings supporting that conclusion, addressing the symptoms associated with complete paralysis in the rating criteria for that nerve.

c. Please opine as to whether it is at least as likely as not (a 50 percent or better probability) that all of the Veteran's service-connected disabilities (to include lower extremity peripheral neuropathy and PAD) cause functional loss of use of both legs.  

Specifically, does such disability leave him with such diminished functional capacity in both legs such that it prevents natural knee action with prosthesis in place?  The examiner must discuss and consider, as necessary, the fact that the Veteran's required use of knee-ankle-foot orthoses on both legs forces his knees to lock into place in order to facilitate walking, which he posits as preventing "natural knee action with prosthesis in place."  

d. The examiner should also comment on how the Veteran's bilateral lower extremity neuropathy impacts his ability to work.  Specifically, please identify the types of work (i.e., clerical, sedentary, physical, etc.) the Veteran would be able to perform despite his neuropathy and those he would be unable to perform given such disability.  The examiner should specifically note that VA has determined he is housebound and requires regular aid and attendance.

All opinions must include complete rationale citing to supporting factual data and medical literature as appropriate.

4. Then, the AOJ should conduct all additional development indicated by the results of the development ordered above (e.g., additional examinations to evaluate the occupational impact of his service-connected disabilities).
 
5. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




